--------------------------------------------------------------------------------

JOINT AGREEMENT AND MUTUAL RELEASE

KNOW ALL MEN BY THESE PRESENTS that Enertopia Corp. (“Enertopia”) and Green
Canvas Ltd. and Tim Selenski (collectively referred to as “Green Canvas”) are
parties to an Acquisition and Joint Venture Agreement (the “Agreement”) dated
February 28, 2014 for the operation of a Joint Venture Business (as such terms
are defined in the Agreement). The parties have agreed cancel the Agreement and
enter into this mutual release. As a result, for retention of 1,800,000 shares
of common stock of Enertopia by Green Canvass, and the cancellation of 6,400,000
shares of common stock of Enertopia held in escrow, issued pursuant to the terms
of the Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by each party, Enertopia and Green Canvas
agree as follows:

1.        The Parties agree and warrant as between themselves that they shall
have no cost, expense, or liability for any operations conducted under the
Agreement or arising out of any other contractual or business relations between
the parties.

2.        The Parties hereby additionally acknowledge that the Agreement is
effectively terminated as of the 10th day of June, 2015.

3.        Each party hereby remises, releases and forever discharges each other
and their respective assigns, agents, employees and servants, and, where
applicable, the heirs, executors, administrators, successors and assigns of each
other from any and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, claims, demands and obligations whatsoever,
at law or in equity, which each party may have had or now have or which their
assigns, receivers, receiver-managers, trustees, affiliates, and, where
applicable, the heirs, executors, administrators, successors and assigns of each
other hereafter can, shall or may have existing up to the present time by reason
of any matter cause or thing whatsoever relating to or arising out of the
relationship between the parties relating to, arising out of or in connection
with the Agreement, and any and all dealings between the parties to the date
hereof.

4.        Green Canvas agrees to provide all reasonable assistance for
completing and signing documentation required by Enertopia in order to cancel
the shares currently held in escrow under the terms of the Agreement, including
but not limited to the provision of a Medallion signature guaranteed stock
transfer power of attorney for such cancellation.

5.        If any provision of this Release or any part of any provision of this
Release is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then: (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent, (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction, and (c) such invalidity or
unenforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Release. Each provision of this
Release is separable from every other provision of this Release, and each
provision of this Release is separable from every other part of such provision.

--------------------------------------------------------------------------------

2

6.        The parties, and each of them, hereby represent that they are the only
parties entitled to the consideration expressed in this Release, and that they
have not assigned any right of action released hereby to any other firm,
corporation or person.

7.        Each of the parties to this Release acknowledges that such party has
read this document and fully understands the terms of this Release, and
acknowledges that this Release has been executed voluntarily after either
receiving independent legal advice, or having been advised to obtain independent
legal advice and having elected not to do so.

8.        This Release is governed by the laws of Province of British Columbia,
and the parties attorn to the jurisdiction of the Courts of Province of British
Columbia with regard to any dispute arising out of this Release.

9.        It is understood and agreed that this Release does not constitute an
admission of liability on the part of any party.

10.        This Release may be signed in any number of counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Execution and delivery of this document by
fax shall constitute effective execution and delivery. Execution of this
document by a corporation shall be effective notwithstanding that its corporate
seal is not affixed hereto.

DATED for reference this _______day of __________________, 2015.

                                                                                                                         
  By:   Witness     Tim Selenski


GREEN CANVAS LTD.       Per:                      Authorized Signatory      
ENERTOPIA CORP.       Per:                      Authorized Signatory  


--------------------------------------------------------------------------------